Exhibit 10.5

FIRST AMENDMENT TO

CONTRACT AGENCY AGREEMENT

THIS FIRST AMENDMENT TO CONTRACT AGENCY AGREEMENT (this “Amendment”) is made as
of this 28th day of November, 2017 (the “Execution Date”), by and among CONSOL
ENERGY SALES COMPANY a Delaware corporation (“CONSOL”), acting in its individual
capacity and its capacity as agent for and on behalf of each of the parties set
forth on the signature page hereto (the “Marketing Parties”) and CNX THERMAL
HOLDINGS LLC, a Delaware limited liability company (“CTH”). CONSOL, the
Marketing Parties and CTH may be referred to herein separately as a “Party” and
collectively as the “Parties.”

RECITALS:

WHEREAS, CONSOL and CTH are party to that certain Contract Agency Agreement
dated as of July 7, 2015 (the “Contract Agency Agreement”), and the Parties
desire to amend the Contract Agency Agreement as more fully reflected herein.

AGREEMENTS:

NOW, THEREFORE, in consideration of the mutual agreements, covenants, and
conditions herein contained, the Parties hereby agree as follows:

ARTICLE 1

AMENDMENT

1.1 Elimination of Certain Defined Terms. The following party is hereby deleted
as a Marketing Party from Exhibit A to the Contract Agency Agreement: CNX Gas
Company LLC.

1.2 Amendment to Exhibit B. Exhibit B to the Contract Agency Agreement is hereby
amended by adding the following parenthetical after Item 4 on Exhibit B:

(provided, however, that to the extent any gas-related services are requested
under the foregoing Fuel Purchase Agreement, CONSOL Energy Sales Company shall
have no obligation under the Contract Agency Agreement to provide any services
thereunder with respect to such requested gas-related services)

ARTICLE 2

MISCELLANEOUS

2.1 Definitions. For purposes hereof, the capitalized terms used herein and not
otherwise defined have the meanings set forth in the Contract Agency Agreement.

2.2 Amendment Compliance. The Parties acknowledge that this Amendment complies
with the requirements to amend the Contract Agency Agreement, as stated in
Section 5.7 of the Contract Agency Agreement.



--------------------------------------------------------------------------------

2.3 References. All references to the Contract Agency Agreement in any document,
instrument or agreement shall hereafter be deemed to refer to the Contract
Agency Agreement as amended hereby.

2.4 Counterparts. This Amendment may be executed in any number of counterparts,
and each such counterpart hereof shall be deemed to be an original instrument,
but all of such counterparts shall constitute for all purposes one agreement.
Any signature hereto delivered by a Party by electronic mail shall be deemed an
original signature hereto.

2.5 Ratification. The Contract Agency Agreement, as amended herein, is ratified
and confirmed.

2.6 Miscellaneous. Section 1.2 of the Contract Agency Agreement and Section 5.8
of the Contract Agency Agreement are incorporated herein by this reference as if
set out fully herein and shall apply in all respects to this Amendment, mutatis
mutandis.

[signature page follows]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have executed this Amendment to be
effective as of the Execution Date.

 

CONSOL:

 

CONSOL ENERGY SALES COMPANY LLC

By:   /s/ James A. Brock Name: James A. Brock Title: President and Chief
Executive Officer

 

CTH:

 

CNX THERMAL HOLDINGS LLC

By:   /s/ Martha A. Wiegand Name: Martha A. Wiegand Title: General Counsel and
Secretary

 

CONSOL PENNSYLVANIA COAL COMPANY LLC By:   /s/ James A. Brock Name: James A.
Brock Title: President

 

CONSOL OF KENTUCKY LLC By:   /s/ James A. Brock Name: James A. Brock Title:
President

 

CNX GAS COMPANY LLC By:   /s/ Stephen W. Johnson Name: Stephen W. Johnson Title:
Senior Vice President

 

Signature Page to First Amendment to

Contract Agency Agreement